Name: Commission Regulation (EC) NoÃ 1264/2007 of 26 October 2007 amending Regulation (EC) NoÃ 968/2006 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community
 Type: Regulation
 Subject Matter: agri-foodstuffs;  economic policy
 Date Published: nan

 27.10.2007 EN Official Journal of the European Union L 283/16 COMMISSION REGULATION (EC) No 1264/2007 of 26 October 2007 amending Regulation (EC) No 968/2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (1), and in particular Article 12 thereof, Whereas: (1) Following the amendments to Regulation (EC) No 320/2006 by Council Regulation (EC) No 1261/2007 (2), it is necessary to adapt Commission Regulation (EC) No 968/2006 (3) accordingly and to clarify certain terms used in it. (2) Article 3(6) of Regulation (EC) No 320/2006 fixes the percentage of the restructuring aid to be paid to growers and machinery contractors at 10 %. Therefore, decisions no longer need to be taken in view of the fixing of the level of the percentage as it had previously been the case and the competent authorities of the Member States also need less time to determine the percentage of the aid to be given to growers on the one hand and to machinery contractors on the other. The period for the consultation between undertakings and growers provided for in Article 2(4) and in Article 6(1) of Regulation (EC) No 968/2006 can therefore be shortened. (3) The second subparagraph of Article 3(6) of Regulation (EC) No 320/2006 provides for the fixing, by the Member States, of the reference period for deliveries by growers of sugar beet and cane. In the case where growers make use of their right to submit an application for restructuring aid as provided for in Article 4a of Regulation (EC) No 320/2006, the first subparagraph of paragraph 1 of that Article provides that that period has to be the marketing year that precedes the marketing year 2008/2009, i.e. the marketing year 2007/2008. For reasons of clarity it should be provided that the Member States should fix the marketing year 2007/2008 in that situation. (4) Article 4a of Regulation (EC) No 320/2006 introduces the right for growers of sugar beet and cane to submit, at their own initiative, an application for restructuring aid. The undertakings concerned by such growers applications are called upon to submit a social plan in accordance with the third subparagraph of paragraph 4 of that Article. The deadlines for the submission as well as the details that need to be contained therein should be specified. (5) The details concerning the application procedure to be applied in the case of such growers applications need to be laid down, in particular with regard to the elements to be contained therein, the addresses at which the applications may be submitted whilst leaving it to the Member States to provide for further means of transmission. Moreover, there is a need to clarify the cases in which the submission of more than one application per grower would lead to the ineligibility of any one of them. (6) The number of growers applications submitted as well as the quantity of quota of the undertakings concerned affected by such applications will trigger the need for the undertakings concerned to, decide, for their part, whether they want to submit an application in accordance with Article 4 of Regulation (EC) No 320/2006. Moreover, the Member States need to take quick action for the follow-up decisions once the growers applications have been received. Therefore, it is important that the situation concerning the applications submitted cannot change and that a growers application may no longer be withdrawn. (7) There is also a need to determine the further procedure to be applied by the Member States with a view to the communications to be made to the undertakings concerned by growers applications as well as to the Commission, and with regard to the decisions on the granting of these applications. (8) In order to establish a chronological list of applications both from growers and undertakings, the lodging date for the growers applications should be determined by the lodging date of the last growers application for each undertaking which has not submitted an eligible application of its own in accordance with Article 4 of Regulation (EC) No 320/2006. (9) Rules need to be laid down to determine the establishment of the chronological list of growers applications referred to in Article 4a(3) of Regulation (EC) No 320/2006 in the case where several such applications are being submitted simultaneously and where the amounts of sugar covered by these applications exceed the threshold provided for in paragraph 4 of that Article. (10) Article 4(1) and (1a) of Regulation (EC) No 320/2006 provide for the possibility for undertakings to submit applications for restructuring aid for the renunciation of quotas as from the marketing year 2008/2009 in two phases, namely a first application until 31 January 2008 and a second until 31 March 2008. Recital 6 of Regulation (EC) No 1261/2007 introducing that possibility, refers to the setting-up of a two-phase-application procedure. It is, therefore, appropriate to provide that the initial applications of undertakings for renunciation of quota may be reconsidered in the light of the additional application to the extent that a further quota is being attributed to the factory or factories concerned or that the initial applications under Article 3(1)(b) or (c) are being reconsidered as applications under Article 3(1)(a) or (b) respectively. As such an additional application has an impact on the obligations to be complied with, a revised restructuring plan taking into account the increased level of quota to be renounced, and the obligations linked to the provision of Article 3(1) of Regulation (EC) No 320/2006 concerned, needs to be established and furnished together with that additional application. (11) Article 13 of Regulation (EC) No 968/2006 provides for the dates by which the Commission fixes the amounts attributed to each Member State under the restructuring fund. The introduction of the different kinds of application procedures by this Regulation makes it necessary to provide for a longer period of time within which the Commission fixes these amounts. (12) Article 3(8) of Regulation (EC) No 320/2006 provides for the granting of retroactive payments in certain situations. The rules need to be laid down to determine the procedure to be applied in that context and in particular in order to establish the level of such payments and the date by which they have to be made. (13) Article 11(6) of Regulation (EC) No 320/2006 provides for the reduction of the temporary restructuring amount in cases where undertakings renounce a percentage of their quota of at least the withdrawal percentage to which they were subject under Regulation (EC) No 290/2007. Paragraph 5 of that Article provides for two instalments for the payment of the restructuring amount. Given that the data for the calculation of the reduction of that amount will not yet be available by the deadline for the payment of the first instalment, it should be provided that the reduction is to be offset against the second instalment of the payment by the undertakings. (14) Regulation (EC) No 968/2006 should, therefore, be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 968/2006 is amended as follows: 1. in Article 1, the following paragraph 3 is added: 3. For the purposes of this Regulation: (i) application  shall mean an application by a sugar producing undertaking in accordance with Article 4 of Regulation (EC) No 320/2006; (ii) growers application  shall mean an application submitted by a grower of sugar beet or cane in accordance with Article 4a of Regulation (EC) No 320/2006.; 2. Article 2(4) is replaced by the following: 4. Unless an agreement can be found earlier, the consultation shall consist of at least two meetings and shall last for up to 20 days as from the day on which the invitation to the consultation was sent. By way of derogation from the first subparagraph, for applications for restructuring aid in accordance with Article 4(1a) of Regulation (EC) No 320/2006, the consultation shall last for up to 10 days and consist of at least one meeting.; 3. Article 6 is amended as follows: (a) in paragraph 1, the introductory phrase is replaced by the following: 1. 20 days after it has received a copy of the invitation to the consultation referred to in Article 2(3) at the latest, the Member State shall inform the parties involved in the restructuring plan of its decision on:; (b) in paragraph 2, the following subparagraph is added: By way of derogation from paragraph 1, if the competent authority has received no eligible application from an undertaking by the deadline set out in Article 4(1) of Regulation (EC) No 320/2006, but has received eligible growers applications, the Member State shall inform the parties of its decision for each undertaking concerned no later than 15 February 2008. In this case, the Member States shall fix the marketing year 2007/2008 as the period referred to in Article 3(6) of Regulation (EC) No 320/2006.; 4. in Article 7, the following paragraph is added: 4. The social plan referred to in the third subparagraph of Article 4a(4) of Regulation (EC) No 320/2006 shall be submitted by 31 January 2008 at the latest. The social plan shall set-out the impact of the quota reduction triggered by the growers applications on the workforce and actions and measures foreseen in favour of the workforce, as well as the costs involved.; 5. the following Article 7a is inserted: Article 7a Growers application for restructuring aid 1. Each growers application shall contain at least the following elements: (a) name and address of the applicant; (b) name and address of the undertaking concerned by the application; (c) the amount of white sugar and/or beet/cane tonnage and/or hectares for which the grower has rights for delivery to the undertaking referred to in point (b) for the 2007/2008 marketing year for the production of quota sugar; (d) the amount of delivery rights to be ceased; (e) where applicable, a document proving the existence of the delivery rights for the 2007/2008 marketing year referred to in point (c); (f) a statement of the grower that he/she is aware of the conditions pertaining to the aid scheme; (g) a statement of the grower that he/she has not transferred his/her delivery rights referred to in point (d) to any third parties; (h) the signature of the applicant. 2. Each growers application for restructuring aid shall only cover one product (beet/cane) and one undertaking. In the case where a grower has delivery rights for more than one product and/or with more than one undertaking, he/she may submit one application per product and/or undertaking. 3. Once submitted, a growers application may not be withdrawn, subject to Article 10(5).; 6. Article 8(6) is replaced by the following: Within two working days after issuing an acknowledgment of receipt, the competent authority of the Member State shall inform the Commission thereof, using the model table set out in Annex I. If applicable, a separate table shall be used for each product and each marketing year concerned.; 7. the following Article 8a is inserted: Article 8a Receipt of growers application for restructuring aid 1. The growers application shall be submitted to the competent authority of the Member State where the undertaking concerned is located either under the address listed for that Member State in Annex II or, where applicable, under any other address or by way of any other means of transmission communicated by the competent authority of the Member State concerned for this purpose. Each growers application shall be sent to only one address and shall contain the elements mentioned in Article 7a(1). In the case where a grower submits more than one application in respect of the same product and the same undertaking, or the same application under more than one address, his application or applications shall be ineligible. 2. Growers applications must be received at the competent authority between 0.00 hours on 30 October 2007 and 24.00 hours on 30 November 2007. The relevant time shall be local time at the place of destination. Applications received before 30 October 2007 or after 30 November 2007 shall be disregarded. 3. For the purpose of the application of Article 4a(3) of Regulation (EC) No 320/2006, the Member States shall establish a provisional calculation of the amount of quota affected by growers applications. The details of the growers applications, especially the identity of the applicants, shall not be divulged to any third party. The communications provided for in Article 4a(3) of Regulation (EC) No 320/2006 shall contain all amounts of delivery rights to be ceased for which applications have been submitted.; 8. Article 9 is amended as follows: (a) paragraph 4 is replaced by the following: 4. Where an application is considered eligible, the Member State shall notify the Commission within two working days after its decision, using the model table set out in Annex I.; (b) the following paragraphs are added: 6. If the competent authority has received no eligible application from an undertaking by the deadline set out in Article 4(1) of Regulation (EC) No 320/2006, it shall verify the growers applications concerning this undertaking in view of: (a) existence of delivery rights in respect of the undertaking concerned in 2007/2008; (b) tonnage in white sugar equivalent requested, on the basis of the delivery rights or, if reference is made to beet tonnage or hectares, by using the conversion coefficient applicable according to the agreement within the trade or, in absence of such coefficient, a coefficient fixed by the competent authority of the Member State after consulting representatives of the undertaking and the growers concerned. The competent authority of the Member State shall inform the Commission at least 10 working days before the deadline provided for in Article 5(1) of Regulation (EC) No 320/2006 about the total amount of quota to be reduced as a consequence of eligible growers applications for each of the undertakings concerned, using the table set out in Annex I to this Regulation. 7. The competent authority of the Member State shall decide on the eligibility of the social plan to be submitted by an undertaking, and inform the undertaking and the Commission of its decision at least 10 working days before the deadline provided for in 5(1) of Regulation (EC) No 320/2006.; 9. Article 10 is amended as follows: (a) In paragraph 1, the following subparagraph is added: However, in the case where growers applications have been submitted concerning an undertaking which has not, itself, submitted an eligible application before the deadline laid down in Article 4(1) of Regulation (EC) No 320/2006, the moment of the lodging referred to in the first subparagraph of this paragraph shall be the moment of the last growers application concerning the quota of that undertaking.; (b) Paragraph 2 is replaced by the following: 2. By the deadline provided for in Article 5(1) of Regulation (EC) No 320/2006, the Commission shall determine the estimated availability of the financial resources in the restructuring fund: (a) for all the applications concerning the following marketing year received by the deadline set out in Article 4(1) of that Regulation and found eligible by the competent authority of the Member State, as well as all the aids related to them; (b) for all the applications by growers, concerning undertakings not having submitted an eligible application for the 2008/2009 marketing year, received by the deadline set out in Article 4a(2) of that Regulation, as well as the aids related to them, up to the limit of 10 % laid down in Article 4a(4) of that Regulation.; (c) the following paragraphs are added: 5. In the case where several eligible growers applications are submitted simultaneously, and where the amounts of deliveries to be ceased under these applications exceed any of the 10 % limits referred to in the first subparagraph of Article 4a(4) of Regulation (EC) No 320/2006, the Member State shall inform the applicants concerned that a proportionate reduction coefficient will be applied to their respective applications. By way of derogation from Article 7a(3), applicants may, in this case, withdraw their applications in writing within 5 working days. The coefficient to be applied to the remaining applications shall in this case be rectified accordingly. 6. By the deadline provided for in Article 4a(4) of Regulation (EC) No 320/2006, the competent authority of the Member State shall: (a) notify the growers of the granting of the restructuring aid; (b) provide the undertakings concerned with a list of the growers concerned including the respective amount of delivery rights ceased by each of these growers; (c) notify the undertaking concerned of the amount of quota thus being reduced. 7. The total amount of quota being reduced for each undertaking in accordance with Article 4a(4) of Regulation (EC) No 320/2006 shall be communicated to the Commission.; 10. the following Article 11a is inserted: Article 11a Special situation as concerns additional applications for restructuring aid 1. If, in respect of a factory, for which restructuring aid under Article 3(1)(a) of Regulation (EC) No 320/2006 has been granted following an application under Article 4(1) of that Regulation, an additional application for restructuring aid is submitted in accordance with Article 4(1a) of that Regulation for the renunciation of an additional quota, the restructuring plan to be included in that application shall be based on the total quota to be renounced and replace the restructuring plan submitted in the context of the first application and accepted under Article 5 of that Regulation. The same shall apply in the case where the first and the additional application are submitted in view of the granting of restructuring aid under Article 3(1)(b) of Regulation (EC) No 320/2006. 2. If in respect of a factory, for which restructuring aid under Article 3(1)(b) has been granted following an application under Article 4(1) of that Regulation, an additional application for restructuring aid is submitted in accordance with Article 4(1a) of that Regulation for the renunciation of an additional quota in view of the granting of restructuring aid under Article 3(1)(a) of that Regulation, the previous application may be reconsidered for the granting of aid under Article 3(1)(a) of that Regulation provided that the restructuring plan to be included in the additional application is based on the total quota to be renounced and that that restructuring plan replaces the restructuring plan submitted in the context of the first application and accepted under Article 5 of that Regulation. The same shall apply in respect of first applications which were submitted in view of the granting of restructuring aid under Article 3(1)(c) of Regulation (EC) No 320/2006, if the additional application is submitted in view of the granting of restructuring aid under Article 3(1)(a) or (b) of that Regulation respectively.; 11. in Article 13(1), the introductory phrase is replaced by the following: 1. By 31 May 2008 for the 2008/2009 marketing year and by 31 March 2009 for the 2009/2010 marketing year, the Commission shall fix the amounts attributed to each Member State under the restructuring fund for:; 12. the title of Chapter V is replaced by the following: PAYMENT OF THE AIDS AND TEMPORARY RESTRUCTURING AMOUNT; 13. in Article 16(1), the following subparagraph is added: However, where the competent authority of the Member State is satisfied that the conditions laid down in Article 22(1) are fulfilled prior to the payment of any of the instalments, that payment shall not be subject to the lodging of a security.; 14. the following Article 16a is inserted: Article 16a Payment of retroactive restructuring aid to growers and undertakings having restructured in 2006/2007 and 2007/2008 1. The retroactive payments provided for in Article 3(8) of Regulation (EC) No 320/2006 shall concern the amounts which make up the positive difference between the aid granted to undertakings and growers in the 2006/2007 and 2007/2008 marketing year and the aid which would have been granted under the conditions valid for the 2008/2009 marketing year. For the purposes of the application of the first subparagraph, the Member States shall notify to the Commission by 30 November 2007 at the latest the percentages they have fixed for growers and contractors in accordance with Article 3(6) of Regulation (EC) No 320/2006 for all restructuring applications granted for the 2006/2007 and 2007/2008 marketing years. The Commission shall fix the amounts per Member State that may thus be granted retroactively. 2. The retroactive payments shall be made in June 2008. Article 16(1) and (2) shall apply mutatis mutandis.; 15. in Article 22(1), the introductory phrase is replaced by the following: 1. The securities referred to in Articles 16(1), 16a(2) and 18(2) shall be released provided that:; 16. the following Article 22a is added in Chapter V: Article 22a Temporary restructuring amount The reduction of the temporary restructuring amount referred to in Article 11(6) of Regulation (EC) No 320/2006 shall be offset against the second instalment of that amount to be paid by the undertakings concerned by 31 October 2008 in accordance with the second indent of the second subparagraph of paragraph 5 of that Article.; 17. the Annex to Regulation (EC) No 968/2006 is renumbered as Annex I; 18. an Annex II is added the text of which is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 46. (2) See page 8 of this Official Journal. (3) OJ L 176, 30.6.2006, p. 32. ANNEX ANNEX II Addresses referred to in Article 8a(1) Belgique/BelgiÃ «: Bureau de coordination agricole WTC 3, Boulevard Simon Bolivar 30 4e Ã ©tage, bureau 55 B-1000 Bruxelles Fax (32-2) 208 35 68 Landbouwbureau WTC 3, Simon Bolivarlaan 30 4e verdieping, bureel 55 B-1000 Brussel Fax (32-2) 208 35 68 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã : Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ   Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ±Ã Ã ». Ã ¦Ã °Ã Ã Ã ¾ÃÃ ¸Ã  III  136 Ã ¡Ã ¾Ã Ã ¸Ã  (Sofia) 1618 Ã ¢Ã µÃ ». (359-2) 818 72 02 Ã ¤Ã °Ã ºÃ  (359-2) 818 71 67 Ã eskÃ ¡ republika: StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond OddÃ lenÃ ­ pro cukr a Ã ¡krob Ve SmeÃ kÃ ¡ch 33 CZ-110 00 Praha 1 Tel.: (420) 222 871 427 Fax: (420) 222 871 875 E-mail: Sarka.Dubovicka@szif.cz Danmark: Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 95 80 00 Deutschland: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 312 D-53168 Bonn Tel. (49-228) 68 45-3704 oder 3640 Fax (49-228) 68 45-3985, 3276 oder 3624 Ã Ã »Ã »Ã ¬Ã ´Ã ±: Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã »Ã ·Ã Ã Ã ¼Ã Ã ½ Ã ºÃ ±Ã ¹ Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ½Ã ¹Ã Ã Ã Ã Ã µÃ Ã ½ Ã Ã Ã ¿Ã Ã ±Ã ½Ã ±Ã Ã ¿Ã »Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ³Ã Ã ®Ã Ã µÃ Ã ½ (OÃ EKEÃ E) Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 GR-104 46 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30) 210 228 33 54 Ã ¦Ã ±Ã ¾ (30) 210 221 15 01 E-mail: g.kentros@opekepe.gr EspaÃ ±a: Fondo EspaÃ ±ol de GarantÃ ­a Agraria (FEGA), SubdirecciÃ ³n General de Sectores Especiales http://www.fega.es France: Office national interprofessionnel des grandes cultures (ONIGC) TSA 20002 F-93555 Montreuil-sous-Bois cedex Fax (33) 174 90 01 30 Italia: Agenzia per le erogazioni in agricoltura Area Autorizzazioni pagamenti PAC prodotti animali, seminativi e foraggi-zucchero Via Torino, 45 I-00184 Roma Tel. (39) 06 49 49 92 47 Fax (39) 06 49 49 90 72 E-mail: uo.seminativi@agea.gov.it Lietuva: NacionalinÃ  mokÃ jimo agentÃ «ra prie Ã ½emÃ s Ã «kio ministerijos BlindÃ ¾iÃ ³ g.17 LT 08111 Vilnius Tel.: (370) 5 252 69 99; 252 67 03 Faksas (370) 5 252 69 45 El. paÃ ¡tas paraiska@nma.lt MagyarorszÃ ¡g: MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal KÃ ¶zponti Hivatal SoroksÃ ¡ri Ã ºt 22 24. H-1095 Budapest Fax: (36-1) 219 62 59 Nederland: Ministerie van Landbouw, Natuur en Voedselkwaliteit Dienst Regelingen Postbus 965 6040 AZ Roermond Nederland Ministerie van Landbouw, Natuur en Voedselkwaliteit Dienst Regelingen Slachthuisstraat 71 6041 CB Roermond Nederland Ã sterreich: Agrarmarkt Austria Dresdner StraÃ e 70 A-1200 Wien Tel. (43-1) 33 15 12 09 (43-1) 33 15 12 31 Fax (43-1) 33 15 13 03 E-Mail: zucker@ama.gv.at Polska:  OddziaÃ  Terenowy Agencji Rynku Rolnego w BiaÃ ymstoku 15-102 BiaÃ ystok, ul. KombatantÃ ³w 4 tel. (0 85) 664 31 50 faks (0 85) 664 31 60  OddziaÃ  Terenowy Agencji Rynku Rolnego w Bydgoszczy 85-605 Bydgoszcz, ul. Kasztanowa 57 tel. (0 52) 584 92 92, 584 92 10 faks (0 52) 584 15 03  OddziaÃ  Terenowy Agencji Rynku Rolnego w Gdyni 81-332 Gdynia, ul. KoÃ Ã Ã taja 1 tel. (0 58) 669 43 00 faks (0 58) 669 83 21  OddziaÃ  Terenowy Agencji Rynku Rolnego w Gorzowie Wlkp. 66-400 GorzÃ ³w Wlkp., ul. gen. Sikorskiego 20 C tel. (0 95) 728 26 58 faks (0 95) 728 27 86  OddziaÃ  Terenowy Agencji Rynku Rolnego w Katowicach 40-476 Katowice, Plac pod Lipami 5 tel. (0 32) 359 49 00 faks (0 32) 359 49 34  OddziaÃ  Terenowy Agencji Rynku Rolnego w Kielcach 25-323 Kielce, ul. Piaskowa 18 tel. (0 41) 343 31 90 faks (0 41) 368 70 49  OddziaÃ  Terenowy Agencji Rynku Rolnego w Krakowie 31-038 KrakÃ ³w, ul. StarowiÃ lna 13 tel. (0 12) 424 09 40 faks (0 12) 426 49 10  OddziaÃ  Terenowy Agencji Rynku Rolnego w Lublinie 20-126 Lublin, ul. Unicka 4 tel. (0 81) 444 45 30 faks (0 81) 444 45 32  OddziaÃ  Terenowy Agencji Rynku Rolnego w Ã odzi 93-578 Ã Ã ³dÃ º, ul. WrÃ ³blewskiego 18 tel. (0 42) 684 55 21 faks (0 42) 684 67 65  OddziaÃ  Terenowy Agencji Rynku Rolnego w Olsztynie 10-959 Olsztyn, ul. PartyzantÃ ³w 1/2 tel. (0 89) 523 78 65; 527 74 58 faks (0 89) 527 92 49  OddziaÃ  Terenowy Agencji Rynku Rolnego w Opolu 45-301 Opole, ul. Horoszkiewicza 6 tel. (0 77) 441 70 00 faks (0 77) 441 70 01  OddziaÃ  Terenowy Agencji Rynku Rolnego w Poznaniu 60-324 PoznaÃ , ul. MarceliÃ ska 90 tel. (0 61) 852 14 33 faks (0 61) 853 67 95  OddziaÃ  Terenowy Agencji Rynku Rolnego w Rzeszowie 35-001 RzeszÃ ³w, al. J. PiÃ sudskiego 32 tel. (0 17) 864 20 28 faks (0 17) 864 20 30  OddziaÃ  Terenowy Agencji Rynku Rolnego w Szczecinie 71-410 Szczecin, ul. NiedziaÃ kowskiego 21 tel. (0 91) 464 82 00 faks (0 91) 422 57 76  OddziaÃ  Terenowy Agencji Rynku Rolnego w Warszawie 04-076 Warszawa, ul. Waszyngtona 146 tel. (0 22) 515 81 33 faks (0 22) 515 81 13  OddziaÃ  Terenowy Agencji Rynku Rolnego we WrocÃ awiu 53-333 WrocÃ aw, ul. PowstaÃ cÃ ³w Ã lÃ skich 28/30 tel. (0 71) 335 01 51 faks (0 71) 335 01 79 Portugal: MinistÃ ©rio da Agricultura do Desenvolvimento Rural e das Pescas IFAP  Instituto de Financiamento da Agricultura e Pescas, IP R. Castilho n.o 45 a 51 P-1269-163 LISBOA Tel.: (351) 213 84 60 00 Fax: (351) 213 84 61 70 E-mail: ifap@ifap.min-agricultura.pt RomÃ ¢nia: AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  (APIA) Bulevardul Carol I nr. 17 Sector 2 Cod poÃtal 030161 BucureÃti RomÃ ¢nia Tel: (40-21) 305 48 60 Fax: (40-21) 305 48 13 e-mail: zahar@apia.org.ro Slovensko: PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika Tel.: (421) 918 61 24 51, (421) 918 61 24 50 Fax: (421) 53 41 26 65 E-mail: andrea.robova@apa.sk, dusan.tlstovic@apa.sk Suomi/Finland: Maaseutuvirasto Mavi Kirjaamo PL 256 FI-00101 Helsinki P. (358-20) 772 57 43 F. (358-9) 16 05 42 02 Sverige: Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tfn. (46-36) 15 50 00 Fax (46-36) 19 05 46 United Kingdom: The Rural Payments Agency Lancaster House Hampshire Court Newcastle-upon-Tyne NE4 7YH United Kingdom Tel. (44 191) 226 50 79 Fax (44 191) 226 51 01 E-mail: beetgrowersinitiative@rpa.gsi.gov.uk